IN THE UNITED STATES COURT OF APPEALS

                                 FOR THE FIFTH CIRCUIT



                                        No. 00-50434
                                      Summary Calendar



       JUAN MARCOS DOMINGUEZ-LOPEZ,

                                                           Plaintiff-Appellant,

                                             versus

       UNITED STATES OF AMERICA,

                                                           Defendant-Appellee.


                   Appeal from the United States District Court for
                            the Western District of Texas
                          (USDC No. SA-00-CV-488-FB)
           _______________________________________________________
                                  January 2, 2001

Before REAVLEY, JOLLY and JONES, Circuit Judges.

PER CURIAM:*

       Juan Marcos Dominguez-Lopez asks us to review the district court’s order

denying his motion for a temporary restraining order. Because he was convicted of

a crime related to a controlled substance and accordingly deported, we have no


       *
        Pursuant to 5TH CIR. R. 47.5, the Court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR. R.
47.5.4.
jurisdiction to do so under 8 U.S.C. § 1252(a)(2)(C). See Moosa v. INS, 171 F.3d

994, 1010 (5th Cir. 1999).

      AFFIRMED.




                                        2